DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office action is in reply to the application filed on 23 May 2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 08/30/2019 and 1/26/2021 have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 15 
Claims 2 and 15 recites the limitation "”the first review".  There is insufficient antecedent basis for this limitation in the claim. Therefore it is unclear which review the rating adjustment is applied to. Further clarification is needed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method, system, and non-transitory computer-readable storage medium).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Representative claims 1, 14 and 20 recite in part, receiving…a request to view an online listing; based on receiving the request, accessing a set of reviews associated with the online listing; determining a relevance of each review in the set of reviews, the determining of the relevance of each review comprising determining a relevance of a review in the set of reviews based on a correlation between a first user and a second user who authored the review, the review comprising a rating; determining an adjusted rating based in part on the relevance of the review and the rating; and causing presentation,… of an output based on the adjusted rating.
The claims recite as a whole a method of organizing human activity because the claim recites a method of providing relevant reviews associated with a listing to user. This is a method of managing sales activities or behaviors and managing personal behavior. The mere nominal recitation of generic client device, graphical user interface, processor, non-transitory computer-readable storage medium does not take the claims out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements including, a client device, graphical user interface, a processor and a memory storing instructions, a non-transitory computer readable storage medium. The computing components recited in the claimed steps are recited at a high-level of generality and are merely invoked as tools to perform an existing method of managing and providing reviews. Simply implementing the abstract idea on a generic computer is not a practical application 
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. The computing device components presented in the claims including a client device, graphical user interface, a processor and a memory storing instructions, a non-transitory computer readable storage medium are merely recited at a high level of generality (Specification, at [0080]) and perform generic computer functions such as processing, storing and transmitting data.
Considered as an ordered combination, the computer components of claims 1, 14 and 20 add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
The dependent claims do not amount to significantly more than the identified abstract idea. The dependent claims simply further describe the adjusted rating, correlation of the first user and second user and the type of output. Accordingly, the dependent claims further recite the abstract idea. The additional elements of the dependent claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 framework at least similar rationale as discussed above regarding claims 1, 14 and 20.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghoshal et al (US 2018/0182001 A1, hereinafter “Ghoshal”).
Claims 1, 14 and 20: Ghoshal discloses a method, a system comprising a processor; and a memory storing instructions that, when executed by the processor, configure the system to perform operations, and a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising (see [0173]: computer system):
receiving, from a client device associated with a first user, a request to view an online listing (see P[0133]: At step 604, the review system 108 may be configured to identify a request from the user related to a product. The request may be received from a user device associated with the user. See Fig. 13, 14);
P[0073]: and the review system 108 may be configured to obtain information related to the product from the e-commerce platforms. P[0151]: Information related to reviews for products may also be retrieved by the client application and displayed);
 determining a relevance of each review in the set of reviews, the determining of the relevance of each review comprising determining a relevance of a review in the set of reviews based on a correlation between a first user and a second user who authored the review, the review comprising a rating (see P[0023]: receiving by a rating given by a user for a review of a product or service authored by the specific user. P[0123]: the review system may be configured to compute a score for the review specific to the user based on the social data and the rating);
determining an adjusted rating based in part on the relevance of the review and the rating (see P[0109]: different reviews on a product can be weighted, in its entirety or by features, based on the user's social connections with the reviewers. P[0129]: the review system may be configured to adjust the one or more values provided by the specific user in the specific review based on the social data related to the specific user.); 
and causing presentation, in a graphical user interface displayed by the client device, of an output based on the adjusted rating (see at least P[0129]: The review system 108 may then send aggregated values for the list of features to the device of the user in response to the query. The user may receive aggregate values, 
Claims 2 and 15: Ghoshal discloses wherein the adjusted rating comprises an adjustment to the rating of the first review (see P[0129]: the review system may be configured to adjust the one or more values provided by the specific user in the specific review based on the social data related to the specific user).
Claim 3: Ghoshal discloses wherein the adjusted rating comprises an adjusted aggregate rating associated with the online listing (see P[0129]: the review system 108 may be configured to aggregate adjusted user-provided values in the one or more reviews for one of the list of features).  
Claim 4: Ghoshal discloses, wherein the output comprises the adjusted rating (see P[0129]: the review system 108 may be configured to aggregate adjusted user-provided values in the one or more reviews for one of the list of features).  
Claim 5: Ghoshal discloses, wherein the output further comprises a ranked list of reviews based on the relevance of each review in the set of reviews (see P[0018]: sending a ranked list of reviews based on the scoring to the device of the user in response to the query. P[0130]).  
Claim 10: Ghoshal discloses, wherein the correlation between the first user and the second user is an activity correlation in an activity previously performed by the first user and the second user (see P[0115]: If the affinity of the certain social connection with the certain user exceeds a predetermined threshold, the certain user may be determined to have access to the video review. For example, the user may have maintained social connection with the other user for "x" number of days, 
Claim 11: Ghoshal discloses, wherein the activity is associated with a review history of a third online listing corresponding to previous user feedback associated with a previous review corresponding to the third online listing (see P[0115]: If the affinity of the certain social connection with the certain user exceeds a predetermined threshold, the certain user may be determined to have access to the video review. For example, the user may have maintained social connection with the other user for "x" number of days, liked/voted/commented on the other user's reviews "y" number of times, and rated the other user's reviews as "z").
Claim 12: Ghoshal discloses, receiving input indicative of a selection of a user interface element presented in conjunction with the online listing; and wherein the presenting of the ordered set of reviews is in response to receiving the selection (see P[0148-0151]: FIG. 12 illustrates a UI for engaging with a review. The client application of a user device 102a may render the reviews as shown in FIG. 12. The latest product reviews may be on the top most part of the page. The user may have an option to view the reviews based on the most recent posts, most viewed, most liked, most commented on, and the like, and may be customized based on the user's social connections).  
Claim 13: Ghoshal discloses, wherein a first review in the set of reviews is associated with a first reviewing user in the set of reviewing users, the method further comprising: presenting a user interface element in conjunction with the first review comprising a description of the relationship between the user and the first P[0063]: Social data may also include or indicate the nature and type of the relationship between one individual and another)).
Claim 16: Ghoshal discloses, wherein the rating is a numerical value specified by the reviewing user (see P[0099]: qualitative reviews (e.g., numeric rating)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal in view of Balasubramanian et al (US 2019/0205950 A1).
Claim 6 and 17: Ghoshal discloses the claimed invention as applied to claims 1 and 14 above. Ghoshal discloses accessing a first profile corresponding to the first user; accessing a second profile corresponding to the second user; comparing the first profile with the second profile (see P[0077]: profile information. P[0095], P[0115]: the review system 108 may determine which of the plurality of other users can access the video review based at least on the social data. If the affinity of the P[0123]: when an affinity associated with the one social connection with the specific user is higher, or when the similarity is higher. Computation of the score based on affinity and similarity measures may involve one or more types of machine learning algorithms, including supervised and unsupervised learning, and other methods described herein. If a user is interested in purchasing an automobile, the similarity measure may be higher for someone who is a car dealer, compared to someone who is a bank teller, for example. Among those who are car dealers, the score may be higher for someone who is a closer "friend" to the user than others (e.g., an acquaintance). In other words, the score for a friend who is a car dealer may be higher than for an acquaintance who is a car dealer due to a higher affinity between the user and the friend). 
Ghoshal does not expressly disclose the following limitations but Balasubramanian teaches determining a similarity score between the first profile and the second profile, wherein the relevance of the review is based on the similarity score (see P[0054]: determine Matching Scores 250 by comparing each of the reviewer's User Profiles 220 against the current user's User Profile. P[0056]: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the personalized reviews of Ghoshal, comparing each of the reviewer's Profiles against the current user's Profile to determine a match score and filtering reviews based on the matching score as taught by Balasubramanian so that “a user can ensure that the reviews they see were provided by other consumers who the user agrees with on a number of attributes in the User Profiles” (Balasubramanian, P[0056]).
Claims 7 and 18: The combination of Ghoshal and Balasubramanian discloses the claimed invention as applied to claims 6 and 17 above. Balasubramanian further teaches wherein the similarity score comprises a numerical value between zero and one (see P[0036]).
Claim 8 and 19: The combination of Ghoshal and Balasubramanian discloses the claimed invention as applied to claims 6 and 17 above. Ghoshal further discloses wherein the first profile and the second profile comprise historical review data (see P[0115]).  
Claim 9: The combination of Ghoshal and Balasubramanian discloses the claimed invention as applied to claim 6 above. Ghoshal further discloses wherein the first profile and the second profile comprise user demographic data (see P[0119]: In other embodiments, the determining step described above may further include selecting the certain user when demographic information of the certain user .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bank et al (US 20130144802 A1) teaches personalizing reviews based on the preference and characteristics of the user and similarities between the user and the reviewer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/            Examiner, Art Unit 3629                                                                                                                                                                                            
/LYNDA JASMIN/           Supervisory Patent Examiner, Art Unit 3629